Allowability Notice 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.

Allowable Subject Matter
Claims 21-30, 32-36 and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, none of the cited prior arts teach the feature of “…performing, by the cloud-based analytics platform, analytics comprising personal protective equipment recognition on one or more individuals within the surveillance area, based on the two-dimensional input data and the three-dimensional representation; determining, by the cloud-based analytics platform, based on the personal protective equipment recognition, whether the one 2or more individuals within the surveillance area are complying with proper safety protocols; and activating, by the cloud-based analytics platform, an alarm within the surveillance area to 
The rest of the dependent claims 22-30, 33-36 and 38-40 are allowed by virtue of their dependency from allowed claims 21 and 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488